January 31, 1930. The opinion of the Court was delivered by
The appellant, H.C. Bridges, was charged in an indictment in the Court of General Sessions for Greenville County, with having in his possession 11 pints of whisky, and pleaded guilty to said charge on May 10, 1929, and was sentenced by Hon. T.J. Mauldin, presiding Judge, to a period of nine months at hard labor in the state penitentiary or for a like period upon the public works of Greenville County, but that, upon the service of three months, the balance of the sentence was to stand suspended during good behavior.
The appellant immediately served notice of intention to appeal to the Supreme Court, and now appeals to the Supreme Court from said sentence upon the following exception:
"Exception. Because it is respectfully submitted, in that, under the circumstances, his Honor erred in giving such a heavy sentence, and that said sentence is excessive and unreasonable." *Page 267 
The exception is overruled, as being without merit, and the judgment is affirmed.
MESSRS. JUSTICES COTHRAN, BLEASE, STABLER and CARTER concur.